Case 2:19-cv-01130-RSL Document 99 Filed 03/04/21 Page 1 of 6
Case 2:19-cv-01130-RSL Document 99 Filed 03/04/21 Page 2 of 6
Case 2:19-cv-01130-RSL Document 99 Filed 03/04/21 Page 3 of 6
Case 2:19-cv-01130-RSL Document 99 Filed 03/04/21 Page 4 of 6
Case 2:19-cv-01130-RSL Document 99 Filed 03/04/21 Page 5 of 6
          Case 2:19-cv-01130-RSL Document 99 Filed 03/04/21 Page 6 of 6
 1
 2                                  CERTIFICATE OF SERVICE

 3
            I hereby certify that on March 4, 2021, I filed the foregoing with the Clerk of the
 4
 5   Court using the CM/ECF System, which will send notification of such filing to the

 6   following:

 7   V. Omar Barraza                                     omar@barrazalaw.com
     Christina L. Henry                                  chenry@hdm-legal.com
 8   Ms. Mary E. Mirante Bartolo                         mmbartolo@seatacwa.gov
 9   Mr. Mark S. Johnsen                                 mjohnsen@seatacwa.gov
     Mr. Brendan W. Donckers                             bdonckers@bjtlegal.com
10
     and I hereby certify that I have mailed by United States Postal Service the document to the
11
     following non-CM/ECF participants:
12
13          None.

14                                        s/ QUINN N. PLANT
                                          WSBA #31339
15                                        Menke Jackson Beyer, LLP
                                          Attorneys for Defendant
16                                        807 North 39th Avenue
17                                        Yakima, Washington 98902
                                          Telephone: (509) 575-0313
18                                        Fax: (509) 575-0351
                                          Email: qplant@mjbe.com
19
20
21
22
23
24
25
26
27
28   DECLARATION OF JEFF ROBINSON –                                         MENKE JACKSON BEYER, LLP
                                                                                  807 North 39th Avenue
     NO. 2:19-cv-01130-RSL - 6                                                     Yakima, WA 98902
29                                                                               Telephone (509)575-0313
                                                                                    Fax (509)575-0351

30
